Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Mei on 2/22/22.

The application has been amended as follows: 
Specification:
[0002] This application is related to U.S. Patent Application Ser. No. 16/154,655 titled "INTEGRATING EXTERNAL DATA PROCESSING TECHNOLOGIES WITH A CLOUDBASED COLLABORATION PLATFORM", filed on October 8, 2018, and U.S. Patent Application Ser. No.[[__/___,___]] 16/154,668 titled "COMBINING OUTPUTS OF DATA PROCESSING SERVICES IN A CLOUD-BASED COLLABORATION PLATFORM", filed on even date herewith, Attorney Docket No. BOX-2017-0018-US30, which are hereby incorporated by reference in their entirety.

Claims:

receiving a first description of a first data processing service and a second description of a second data processing service to be performed on at least one content item stored in [[of ]]a collaboration platform
generating a collection of executable instructions for chaining first performance of the first data processing service and second performance of the second data processing service, wherein execution of the collection of executable instructions causes a 
configure at least a first portion of the collection of executable instructions to allow multiple clients to collaborate on the at least one content item
configure at least a second portion of the collection of executable instructions to execute[[,]] upon invocation of the first data processing service from an integration layer of [[for ]]the collaboration platform based at least in part upon the first description[[;]], wherein
the second portion of the collection of executable instructions causes performance of the first data processing service on the at least one content item, and 
generates, by the collaboration platform, event data for an event pertaining to the at least one content item
 workload corresponding to a type or 
start an execution entity corresponding to the predicted workload; and 
trigger, by the execution entity at a service provider and in response to the first performance of the first data processing service by a first plug-in in the collaboration platform, execution of the second data processing service that processes specific data of [[in ]]the at least one content item, based at least in part upon the second description, wherein the specific data of the at least one content item corresponds to the predicted workload corresponding to 

3.	(Currently Amended) The method of claim 2, wherein the first plug-in in the collaboration platform communicates an instruction to a second plug-in in the collaboration platform, and the first and the second plug-ins respectively communicate to the first and the second data processing services that are located external to the collaboration platform.

 the invocation of the first data processing service is triggered by the integration layer in response 

8.	(Currently Amended) The method of claim 1, wherein execution of the at least the first portion of the collection of executable instructions to interface with the collaboration platform further causes the wherein [[and ]]the registration process comprises registering a first mechanism that invokes the first data processing service from the integration layer, and registering a second mechanism that invokes the second data processing service from the integration layer.

9.	(Currently Amended) The method of claim 8, wherein the registration process comprises at least one of a registration of the first or the second data processing service with the integration layer, a registration of a mechanism to invoke the first or the second data processing service from the integration layer, a registration with the integration layer of a function of the first or the second data processing service, a registration of one or more first characteristics of a separate input to the first data processing service or an [[the ]]input to the second data processing service, or a registration of one or more second characteristics of the first output from the first data processing service or a second output from the second data processing service.



11.	(Currently Amended) A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for deploying a data processing service, the set of acts comprising:
receiving a first description of a first data processing service and a second description of a second data processing service to be performed on at least one content item stored in [[of ]]a collaboration platform
generating a collection of executable instructions for chaining first performance of the first data processing service and second performance of the second data processing service, wherein execution of the collection of executable instructions causes a 
configure at least a first portion of the collection of executable instructions to allow multiple clients to collaborate on the at least one content item
configure at least a second portion of the collection of executable instructions to execute upon invocation of the first data processing service from an integration layer of , wherein
the second portion of the collection of executable instructions causes performance of the first data processing service on the at least one content item, and 
generates, by the collaboration platform, event data for an event pertaining to the at least one content item
process the event data to determine at least a first output of the first performance of the first data processing service, wherein the first output comprises a predicted workload corresponding to a type or 
start an execution entity corresponding to the predicted workload; and
trigger, by the execution entity at a service provider and in response to the first performance of the first data processing service by a first plug-in in the collaboration platform, execution of the second data processing service that processes specific data of [[in ]]the at least one content item, based at least in part upon the second description, wherein the specific data of the at least one content item corresponds to the predicted workload corresponding to 



13.	(Currently Amended) The computer readable medium of claim 12, wherein the first plug-in in the collaboration platform communicates an instruction to a second plug-in in the collaboration platform, and the first and the second plug-ins respectively communicate to the first and the second data processing services that are located external to the collaboration platform.

14.	(Currently Amended) The computer readable medium of claim 12, wherein the  first data processing service is triggered by the integration layer in response 

 11, further comprising deriving insight from the at least one content item based at least in part upon a result of chaining the first performance of the first data processing service and the second performance of the second data processing service, wherein the first data processing service processes a first portion of the at least one content item, the second data processing service processes a second portion that is different from the first portion of the at least one content item, and the insight comprises a first result of the first performance and a second result of the second performance.

18.	(Currently Amended) The computer readable medium of claim 11, wherein[[ an]] execution of the at least the first portion of the collection of executable instructions to interface with the collaboration platform further causes the wherein [[and ]]the registration process comprises registering a first mechanism that invokes the first data processing service from the integration layer, and registering a second mechanism that invokes the second data processing service from the integration layer.

19.	(Currently Amended) A system for deploying a data processing service, the system comprising:
a non-transitory storage medium having stored thereon a sequence of instructions; and 
one or more processors that execute the instructions to cause the one or more processors to perform a set of acts, the set of acts comprising:
stored in [[of ]]a collaboration platform and
generating a collection of executable instructions for chaining first performance of the first data processing service and second performance of the second data processing service, wherein execution of the collection of executable instructions causes a 
configure at least a first portion of the collection of executable instructions to allow multiple clients to collaborate on the at least one content item
configure at least a second portion of the collection of executable instructions to execute upon invocation of the first data processing service from an integration layer of [[for ]]the collaboration platform based at least in part upon the first description[[;]] , wherein
the second portion of the collection of executable instructions causes performance of the first data processing service on the at least one content item, and 
generates, by the collaboration platform, event data for an event pertaining to the at least one content item
 at least a first output of the first performance of the first data processing service, wherein the first output comprises a predicted workload corresponding to a type or 
start an execution entity corresponding to the predicted workload; and
trigger, by the execution entity at a service provider and in response to the first performance of the first data processing service by a first plug-in in the collaboration platform, execution of the second data processing service that processes specific data of [[in ]]the at least one content item,[[,]] based at least in part upon the second description, wherein the specific data of the at least one content item corresponds to the predicted workload corresponding to 

20.	(Currently Amended) The system of claim 19 further comprising instructions to cause the one or more processors to derive an insight from the at least one content item based at least in part upon a result of chaining the first performance of the first data processing service and the second performance of the second data processing service, wherein the first data processing service processes a first portion of the at least one content item, the second data processing service processes a second portion that is different from the first portion of the at least one 

All other claims remain as previously presented. 

The following is an examiner’s statement of reasons for allowance:
The closest prior art (e.g. US 10,235,146 to Totale et al., US 2018/0285405 to Chan) discloses or suggests:
receiving a first description of a first data processing service and a second description of a second data processing service to be performed on at least one content item stored in a collaboration platform
generating a collection of executable instructions for chaining first performance of the first data processing service and second performance of the second data processing service (Totale col. 5, lines 8-14 “relationships between the data services … are specified …”), wherein execution of the collection of executable instructions causes a system at least to:
configure at least a first portion of the collection of executable instructions to allow multiple clients to collaborate on the at least one content item (Chan par. [0063] “Collaboration service 126 can also provide an interactive content item collaboration platform whereby users can simultaneously create collaboration content items”);
configure at least a second portion of the collection of executable instructions to execute upon invocation of the first data processing service from an integration layer of the collaboration platform based at least in part upon the first description (Totale col. 5, lines 8-14 “specify … (i) the order in which the data services are executed; (ii) what information is passed between the aforementioned data services”), wherein
the second portion of the collection of executable instructions causes performance of the first data processing service on the at least one content item (Totale col. 5, lines 8-14 “specify … (i) the order in which the data services are executed”), and 
determine at least a first output of the first performance of the first data processing service (Totale col. 5, lines 8-14 “(ii) what information is passed between the aforementioned data services”); and 


The closest prior art does to fairly disclose or suggest:
generating, by the collaboration platform, event data for an event pertaining to the at least one content item; 
processing the event data to determine at least a first output of the first performance of the first data processing service, wherein the first output comprises a predicted workload corresponding to a type or content of the at least one content item; 
starting an execution entity corresponding to the predicted workload; and 
triggering, by the execution entity, invocation of the second data processing service to be performed on the at least one content item at least by invoking, at a service provider and in response to the first performance of the first data processing service by a first plug-in in the collaboration platform, execution of the second data processing service that processes specific data of the at least one content item, based at least in part upon the second description, wherein the specific data of the at least one content item corresponds to the predicted workload corresponding to the at least one content item. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199